Citation Nr: 0418283	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-15 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1963 to 
December 1966.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision and a September 2002 
decision that, respectively, and inter alia, denied service 
connection for bilateral hearing loss and for PTSD.  The 
veteran submitted notices of disagreement (NOD) in February 
2002 and in October 2002, and the RO issued statements of the 
case (SOC) in August 2002 and in May 2003.  The veteran 
submitted substantive appeals in August 2002 and in July 
2003.

In February 2004, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of that hearing is of record.  During the 
hearing, the veteran submitted additional evidence, waiving 
initial RO consideration of the evidence.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. 
§ 20.800 (2003).

The Board's decision on the claim for service connection for 
PTSD is set forth below.  The claim for service connection 
for bilateral hearing loss is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.

As a final preliminary matter, the Board notes that, during 
the February 2004 hearing, the veteran appeared to raise the 
issue of service connection for tinnitus.  As that issue has 
not been adjudicated by the RO, it is not properly before the 
Board; hence, it is referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  Although the record does not clearly establish that the 
veteran engaged in combat with the enemy, the veteran has 
been diagnosed with PTSD that appears to be related to 
several in-service stressful experiences, and there is 
credible evidence substantially corroborating what appears to 
be the veteran's primary in-service stressor.   


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for PTSD are met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons expressed in more detail below, and in view 
of the Board's favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification 
and development action needed to fairly adjudicate the claim 
for service connection for PTSD has been accomplished.

II.  Factual Background

The veteran's DD Form 214 indicates that his military 
specialty in the U.S. Marines was Bulk Fuel Man.  He served 
in Vietnam from July 1965 to January 1966.  His service 
personnel records document, under combat history and 
expeditions, the counterinsurgency of DaNang during that time 
period.

Service medical records show that the veteran underwent root 
canal therapy and replacement of a front tooth in October 
1965.

The veteran underwent VA psychological evaluation in February 
2002. Reportedly, he had a severe problem with anger ever 
since returning from Vietnam, and felt the need, primarily, 
to keep to himself.  He was either self-employed, or 
performed his work alone.  The VA psychologist noted that the 
veteran cried frequently during the interview, and found it 
comforting to do so.  The veteran described his duties in 
Vietnam as involved with the filling of huge bladders with 
gallons of fuel for jet engines, and then rapidly filling all 
of the jets, transport planes, and other aircraft.  More than 
one million gallons of fuel was piped each month.  The 
veteran, reportedly, lived in a tent and was constantly 
terrified of the danger involved in being around explosive 
materials, should the air base come under attack.  The 
veteran, reportedly, witnessed a plane explode immediately 
after takeoff.  He also, reportedly, was involved in 
Operation Starlite, in which many Vietcong and American 
soldiers were killed.  The veteran reported that, after he 
left Vietnam, one of the air bases where he had been 
stationed blew up, killing many soldiers.  The veteran 
reports having nightmares about fires ever since Vietnam.

The VA psychologist found that the veteran met the diagnostic 
criteria for PTSD, and assigned a GAF (Global Assessment of 
Functioning) score of 45 (which, per the DSM-IV, is 
indicative of serious impairment in social and occupational 
functioning).  

In a September 2002 statement, the veteran explained that the 
jet fuel used in Vietnam when he was there was JP-4, which 
had a dangerously low flash point.  Specifically, the veteran 
stated:

The jet fuel began quickly to get on my nerves, not just 
the all-pervasive scent of the fuel and the combusted 
fuel vapors which hung like our own weather maker over 
the fuel pits and flight line, but the fear of the fire 
and explosions that would result from the slightest 
miscalculation, or most mundane of misfortunes, in those 
exposed and volatile fuel pits.

In a July 2003 statement, the veteran explained that his 
front tooth had been knocked out by the head of a prisoner, 
as a battle at Chu Lai during Operation Starlite winded down.

VA progress notes, dated in November 2003, show that the 
veteran reported increasing nightmares and became extremely 
upset over events in Iraq.  The treating psychologist noted 
that the recent shooting down of a helicopter had been 
especially traumatic, as anything involved with burning fuel 
triggered memories of his service in Vietnam.

During the February 2004 hearing, the veteran testified that, 
in Vietnam, he lived in a tent in close proximity to large 
quantities of highly flammable jet aircraft fuel.  He also 
testified that he was under constant fear of bombardment from 
Vietcong with both mortars and rockets, and that there were 
days in which he was just soaked in jet fuel.  He also stated 
that he continues to have nightmares of fire.


III.  Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) a current medical 
diagnosis of PTSD, (2) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  
38 C.F.R. § 3.304(f) (2003).  [Parenthetically, the Board 
notes that the version of the law in effect at the time the 
veteran initially filed his claim for service connection for 
PTSD required a "clear" diagnosis of PTSD; that requirement 
has since been eliminated.  As regards the three regulatory 
criteria, the current version of 3.304(f) only requires a 
diagnosis of the condition rendered in accordance with 
38 C.F.R. § 4.125(a), which incorporates the provisions of 
the 4th Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  A more recent amendment to 
38 C.F.R. § 3.304(f), effective May 7, 2002, which pertains 
to evidence necessary to establish a stressor based on 
personal assault, does not change the three basic criteria 
noted above, and is inapplicable to the claim on appeal.  See 
67 Fed. Reg. 10330-10332 (March 7, 2002).]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  VA must make a 
specific finding as to whether the veteran engaged in combat.  
See Gaines v. West, 11 Vet. App. 353, 359 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Participation in combat - a determination 
that is to be made on a case-by-case basis - requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-99.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and a claimed stressor is related to that combat, then his 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor, and no further development or 
corroborative evidence is required, provided such testimony 
is "satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, or hardships of service.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f); Cohen, 10 
Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, 
however, VA determines either that a veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat-related, his lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or 
statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

In this case, the record does not clearly establish that the 
veteran engaged in combat with the enemy.  The veteran's DD-
214 does not document the receipt of any combat medals or 
awards.  While the veteran testified as to events associated 
with Operation Starlite at Chu Lai, and service dental 
records document the replacement of a front tooth, the Board 
finds that the evidence of record does not clearly reflect 
the veteran's actual participation in any combat assaults or 
operations.  Under these circumstances, the veteran's 
testimony alone cannot constitute conclusive evidence of the 
occurrence of an in-service stressor; rather, corroborating 
evidence is needed.  

Here, the Board finds that the record does contain at least 
partial, independent corroboration of some in-service 
activities the veteran has reported-particularly, the 
refueling of jets and aircraft within a combat zone, and 
being stationed in close proximity to large quantities of 
highly flammable jet aircraft fuel.  Service personnel 
records show that the veteran worked as a Bulk Fuel Man 
during the counterinsurgency at DaNang.  This evidence tends 
to corroborate the veteran's testimony of working with large 
quantities of highly flammable jet fuel in a combat zone.  
While there is no evidence that actually verifies that the 
veteran was in constant fear of fire from attack or 
explosion, such is highly plausible, given the fact that the 
veteran served in a combat zone, and was stationed in close 
proximity to large quantities of highly volatile jet fuel.  
The Board finds that this evidence substantially corroborates 
the occurrence of this stressor.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997) (holding that corroboration of every detail of a 
stressor is not required).  Given the foregoing, and 
affording the veteran the benefit of the doubt (see 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board finds 
that this element of the claim-credible supporting evidence 
of a claimed in-service stressor-is established.

The remaining question for the Board's consideration is 
whether the third criterion for a grant of service connection 
for PTSD-a link, established by medical evidence, between 
current symptomatology and the claimed in-service 
stressor(s)-is met.  The Board points out that, in 
diagnosing the veteran with PTSD in February 2002, the VA 
psychologist did not specify the stressors underlying the 
diagnosis.  However, the Board notes that, among other 
things, the VA psychologist referred to the veteran's 
constant fear of the danger involved in being stationed 
around explosive materials-which, as indicated above, the 
Board has found is substantially corroborated by the record.  
While all the of stressors reported during that evaluation 
have not been corroborated-to include the veteran's 
assertion that the air base exploded after he left Vietnam-
the Board notes that the corroborated stressor associated 
with his military occupational specialty appears to be a 
primary in-service stressful experience.  This is supported 
by subsequent treatment records reflecting his report of 
continuing nightmares of fire.  On these facts, and in light 
of the nature of the corroborated stressor, the Board finds 
that the overall evidence-to include the veteran's testimony 
and assertions-at least suggests that this stressor, alone, 
may be sufficient to support a diagnosis of PTSD.  This is 
particularly so in light of the shift, from the 3rd to the 4th 
edition of the DSM, from an objective to a more subjective 
standard in the diagnostic criteria for PTSD-particularly, 
in evaluating whether a reported stressor is sufficient to 
support a diagnosis of PTSD.  See Cohen, 10 Vet. App. at 139-
142.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Considering the evidence of record in light of the above 
criteria, and resolving reasonable doubt in the veteran's 
favor on the questions of whether there is credible evidence 
establishing the occurrence of an in-service stressor, and 
the medical relationship between PTSD and the corroborated 
stressor, the Board finds that the three elements for 
establishing service connection for PTSD have been 
satisfied-i.e., a current diagnosis of the disorder, 
credible evidence that the claimed stressor occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  Accordingly, service connection for PTSD is 
warranted.  


ORDER

Service connection for PTSD is granted.


REMAND

The veteran also contends that he worked around aircraft in 
Vietnam without ear protection as a Bulk Fuel Man, and that 
service connection for bilateral hearing loss is warranted.

During the February 2004 hearing, the veteran testified that, 
in Vietnam, he often refueled jets and other aircraft with 
the engines running.  On one occasion, the veteran ran around 
to the back of an aircraft and was knocked down flat on the 
runway by the jet blast.  The veteran also testified that the 
Miami VA Medical Center (VAMC) had given him an audiological 
evaluation, and a set of hearing aids.  The Board notes that 
these pertinent treatment records have not been obtained.

The RO should obtain and associate with the claims file all 
outstanding VA records.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records from the Miami VAMC, following the 
procedures set forth in 38 C.F.R. § 3.159(c) (2003), as 
regards obtaining records from Federal facilities.

If the event that the medical evidence suggesting that the 
veteran may currently experience hearing loss disability (as 
defined by 38 C.F.R. § 3.385) is received, the RO should 
arrange for the veteran to undergo evaluation to definitively 
establish whether the veteran, in fact, meets the criteria 
for hearing loss disability under 38 C.F.R. § 3.385, and if 
so, whether there is a medical relationship between such 
current disability and service, to include the veteran's in-
service noise exposure to aircraft engines as a Bulk Fuel 
Man.  The Board notes that there is no evidence of record 
that specifically addresses these questions.  See 38 U.S.C.A. 
§ 5103A.

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002).  But see Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the Miami 
VAMC all outstanding records of 
evaluation of, and/or treatment for, 
bilateral hearing loss since March 2001, 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  All records 
and/or responses should be associated 
with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records are 
associated with the veteran's claims 
file, the RO should review such evidence.  
If the evidence indicates that the 
veteran may experience a degree of 
hearing loss recognized as a disability 
under 38 C.F.R. § 3.385, the RO should 
arrange for the veteran to undergo VA 
examination.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometric testing) 
should be accomplished, and all clinical 
findings should be reported in detail. 

The examiner should specifically indicate 
whether the veteran currently has hearing 
loss in either ear to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that currently demonstrated 
hearing loss disability of either or both 
ears is the result of injury or disease 
incurred in or aggravated by the 
veteran's service, to include claimed 
noise exposure to aircraft engines 
therein. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for hearing loss in 
light of all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



